DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant, filed 04/04/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7, 9-10, 23, 26-30, 32, 34-35 under Wyse have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meinart.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 23, 26-28, 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Meinart (NPL, Subsynth A generic audio synthesis framework for real-time applications).
Regarding claim 1, Wyse et al disclose a sound synthesis system for generating a user defined synthesized sound effect, the system comprising: a receiver of user defined inputs for defining a sound effect (Wyse et al; Page 11; lines 20-25); a generator of control parameters in dependence on the received user defined inputs; a plurality of sound effect objects, wherein each sound effect object is arranged to generate a different class of sound (Wyse et al; Page 12; lines 10-15) and each sound effect object comprises a sound synthesis model arranged to generate a sound in dependence on one or more of the control parameters (Wyse et al; Page 12; lines 5-10; parameters for external control; Page 14; lines 18-25; top layers); a plurality of audio effect objects, wherein each audio effect object is arranged to receive a sound from one or more sound effect objects and/or one or more other audio effect objects, process the received sound in dependence on one or more of the control parameters and output the processed sound (Wyse et al; Page 12; lines 5-10; bottom layers parameters include sound manipulation techniques); a scene creation function arranged to receive sound output from one or more sound effect objects and/or audio effect objects and to generate a synthesized sound effect in dependence on the received sound (Wyse et al Page 27; lines 1-7) and wherein each sound synthesis model comprises an algorithm configured to generate a synthesized sound in dependence on one or more of the control parameters (Wyse et al; Page 17; lines 15-17; Page 22; lines 18-25); but do not expressly disclose and an audio routing function arranged to determine the arrangement of audio effect objects, sound effect objects and scene creation function such that one or more sounds received by the scene creation function are dependent on the audio routing function; wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs; wherein each of the audio effects object comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters; and wherein the sound synthesis system is arranged to operate substantially in real time. However, in the same field of endeavor, Fay et al disclose a sound synthesis system a scene creation function arranged to receive sound output from one or more sound effect objects and/or audio effect objects and to generate a synthesized sound effect in dependence on the received sound (Fay et al; Para [0048]-[0051]; segment component 314 interpreted as sound scene creation; synthesize audio track objects produced at processor 324) an audio routing function arranged to determine the arrangement of audio effect objects, sound effect objects and scene creation function such that one or more sounds received by the scene creation function are dependent on the audio routing function (Fay et al; Para [0059]-[0062] routing on busses based on instruction; Para [0188] manual command) wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs (Fay et al; Para [0062]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the remote sound effect synthesis taught by Fay for the sound synthesis system of Wyse. The motivation to do so would have been to provide a plurality options of sound effects creations to the user. Moreover, in the same field of endeavor, Meinart discloses a sound synthesis system wherein each of the audio effects object comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters (Meinart discloses in Page 59; lines 1-10; Fig 23; Page 96; lines 15-25 that the sound synthesis system is an algorithm and operate in realtime); and wherein the sound synthesis system is arranged to operate substantially in real time (Meinart discloses in Page 59; lines 1-10; Fig 23; Page 96; lines 15-25 that the sound synthesis system is an algorithm and operate in realtime). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the algorithm taught by Meinart to process the sound synthesis system of Wyse et al. The motivation to do so would have been to increase the speed of the sound synthesis process.

Regarding claim 2, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, further comprising an application interface, API (Wyse et al; Page 22; lines 13-17), wherein: the user defined inputs are input to the sound synthesis system via the API (Wyse et al; Page 23; lines 15-15); and the generated synthesized user defined sound effect is output from the sound synthesis system via the API (Wyse et al; Page 45; lines 24-26).

Regarding claim 6, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein each of the audio effect object comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters (Wyse et al; Page 17; lines 15-17; Page 18; lines 25-25).

Regarding claim 8, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the sound synthesis system is arranged to operate substantially in real time (Wyse et al; Page 293; lines 20-25).

Regarding claim 9, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the sound effect object comprises a specialization function for generating sound effects directed towards a position in a virtual space. However, in the same field of endeavor, Fay et al disclose a sound synthesis system wherein the sound effect object comprises a specialization function for generating sound effects directed towards a position in a virtual space (Fay et al; Para [0074]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sound spatialization taught by Fay for sound localization in the sound synthesis system of taught by Wyse. The motivation to do so would have been to enhance the quality of the sound being outputted.

Regarding claim 23, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, further comprising a graphical user interface for receiving inputs user defined inputs; wherein at least some of the sound effect objects and/or audio effect objects comprise graphical user interface elements (Wyse et al; Page 18; lines 8-15); and the graphical user interface is arranged to be automatically generated in dependence on the graphical user interface elements (Wyse et al; Page 18; lines 8-15); wherein the graphical user interface elements are dependent on one or more of the controllable parameters of the sound effect objects and/or audio effect objects (Wyse et al; Page 19; lines 15-20); wherein the graphical user interface displays one or more timelines that display properties of one or more sound effect objects and/or audio effect objects (Wyse et al; Page 19; lines 15-20); and the user defined inputs are generated by a user modifying the displayed properties on the timeline (Wyse et al; Page 31; lines 10- 20).

Regarding claim 26, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the control parameters comprise global parameters that are the same for each sound effect object and audio effect object in a synthesis track and/or auxiliary channel for a sound effect (Wyse et al Page 45; lines 24-26; Page 46; lines 1).

Regarding claim 27, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the control parameters comprise object specific parameters that are the same or different for each sound effect object and audio effect object in a synthesis track and/or auxiliary channel for a sound effect (Wyse et al; Page 46; lines 1-5).

Regarding claim 28, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the user defined inputs are user intuitive inputs (Wyse et al; Page 47; lines 19-25); and the generator of the control parameters is arranged to map the user defined inputs to the control parameters (Wyse et al; Page 48; lines 5-10).

Regarding claim 34, Wyse et al disclose a method of synthesizing a user defined synthesized sound effect (Wyse et al; Fig 2), the method comprising: inputting a definition of a sound effect into a sound synthesis system (Wyse et al; Fig 2; Page 25; lines 15-23); and receiving a sound effect from the sound synthesis system (Wyse et al; Fig 2; Page 25; lines 15-23); wherein the sound synthesis system is for generating a user defined synthesized sound effect and comprises: a receiver of user defined inputs for defining a sound effect (Wyse et al; Page 11; lines 20-25); a generator of control parameters in dependence on the received user defined inputs (Wyse et al; Page 29; lines 20-25); a plurality of sound effect objects, wherein each sound effect object is arranged to generate a different class of sound (Wyse et al; Page 12; lines 10-15) and each sound effect object comprises a sound synthesis model arranged to generate a sound in dependence on one or more of the control parameters (Wyse et al; Page 12; lines 5-10; parameters for external control; Page 14; lines 18-25; top layers parameters); a plurality of audio effect objects, wherein each audio effect object is arranged to receive a sound from one or more sound effect objects and/or one or more other audio effect objects, process the received sound in dependence on one or more of the control parameters and output the processed sound (Wyse et al; Page 12; lines 5- 10; bottom layers parameters include sound manipulation techniques); a scene creation function arranged to receive sound output from one or more sound effect objects and/or audio effect objects and to generate a synthesized sound effect in dependence on the received sound (Wyse et al Page 27; lines 1-7; sonic elements of scene are effects objects); and wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs (Wyse et al; Page 27; lines 1-7) and wherein each sound synthesis model comprises an algorithm configured to generate a synthesized sound in dependence on one or more of the control parameters (Wyse et al; Page 17; lines 15- 17; Page 22; lines 18-25); but do not expressly disclose an audio routing function arranged to determine the arrangement of audio effect objects, sound effect objects and scene creation function such that one or more sounds received by the scene creation function are dependent on the audio routing function; wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs; wherein each of the audio effect objects comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters; and wherein the sound synthesis method operates substantially in real time. However, in the same field of endeavor, Fay et al disclose a sound synthesis system a scene creation function arranged to receive sound output from one or more sound effect objects and/or audio effect objects and to generate a synthesized sound effect in dependence on the received sound (Fay et al; Para [0048]-[0051]; segment component 314 interpreted as sound scene creation where tracks are mixed; synthesize audio track objects produced at processor 324) an audio routing function arranged to determine the arrangement of audio effect objects, sound effect objects and scene creation function such that one or more sounds received by the scene creation function are dependent on the audio routing function (Fay et al; Para [0059]-[0062] routing on busses based on instruction; Para [0188] manual command) wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs (Fay et al; Para [0062]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the remote sound effect synthesis taught by Fay for the sound synthesis system of Wyse. The motivation to do so would have been to provide a plurality options of sound effects creations to the user. Moreover, in the same field of endeavor, Meinart discloses a sound synthesis system wherein each of the audio effects object comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters (Meinart discloses in Page 59; lines 1-10; Fig 23; Page 96; lines 15-25 that the sound synthesis system is an algorithm and operate in realtime); and wherein the sound synthesis system is arranged to operate substantially in real time (Meinart discloses in Page 59; lines 1-10; Fig 23; Page 96; lines 15-25 that the sound synthesis system is an algorithm and operate in realtime). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the algorithm taught by Meinart to process the sound synthesis system of Wyse et al. The motivation to do so would have been to increase the speed of the sound synthesis process.

Regarding claim 35, Wyse et al disclose a computer program comprising instructions that, when executed, provide a method of synthesizing a user defined synthesized sound effect (Wyse et al; Fig 2), the method comprising: inputting a definition of a sound effect into a sound synthesis system (Wyse et al; Fig 2; Page 25; lines 15-23); and receiving a sound effect from the sound synthesis system (Wyse et al; Page 11; lines 20-25); wherein the sound synthesis system is for generating a user defined synthesized sound effect and comprises: a receiver of user defined inputs for defining a sound effect (Wyse et al; Page 11; lines 20-25); a generator of control parameters in dependence on the received user defined inputs (Wyse et al; Page 29; lines 20-25); a plurality of sound effect objects, wherein each sound effect object is arranged to generate a different class of sound (Wyse et al; Page 12; lines 10-15) and each sound effect object comprises a sound synthesis model arranged to generate a sound in dependence on one or more of the control parameters (Wyse et al; Page 12; lines 5-10; parameters for external control; Page 14; lines 18-25; top layers parameters); a plurality of audio effect objects, wherein each audio effect object is arranged to receive a sound from one or more sound effect objects and/or one or more other audio effect objects, process the received sound in dependence on one or more of the control parameters and output the processed sound (Wyse et al; Page 12; lines 5- 10; parameters for external control; Page 14; lines 18-25; top layers parameters); a scene creation function arranged to receive sound output from one or more sound effect objects and/or audio effect objects and to generate a synthesized sound effect in dependence on the received sound (Wyse et al Page 27; lines 1-7; sonic elements of scene are effects objects) and wherein each sound synthesis model comprises an algorithm configured to generate a synthesized sound in dependence on one or more of the control parameters (Wyse et al; Page 17; lines 15-17; Page 22; lines 18-25); but do not expressly disclose and an audio routing function arranged to determine the arrangement of audio effect objects, sound effect objects and scene creation function such that one or more sounds received by the scene creation function are dependent on the audio routing function; wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs; wherein each of the audio effect objects comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters; and wherein the sound synthesis method operates substantially in real time. However, in the same field of endeavor, Fay et al disclose a sound synthesis system a scene creation function arranged to receive sound output from one or more sound effect objects and/or audio effect objects and to generate a synthesized sound effect in dependence on the received sound (Fay et al; Para [0048]-[0051]; segment component 314 interpreted as sound scene creation where tracks are mixed; synthesize audio track objects produced at processor 324) an audio routing function arranged to determine the arrangement of audio effect objects, sound effect objects and scene creation function such that one or more sounds received by the scene creation function are dependent on the audio routing function (Fay et al; Para [0059]-[0062] routing on busses based on instruction; Para [0188] manual command) wherein the determined arrangement of audio effect objects, sound effect objects and the scene creation function by the audio routing function is dependent on the user defined inputs (Fay et al; Para [0062]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the remote sound effect synthesis taught by Fay for the sound synthesis system of Wyse. The motivation to do so would have been to provide a plurality options of sound effects creations to the user. Moreover, in the same field of endeavor, Meinart discloses a sound synthesis system wherein each of the audio effects object comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters (Meinart discloses in Page 59; lines 1-10; Fig 23; Page 96; lines 15-25 that the sound synthesis system is an algorithm and operate in realtime); and wherein the sound synthesis system is arranged to operate substantially in real time (Meinart discloses in Page 59; lines 1-10; Fig 23; Page 96; lines 15-25 that the sound synthesis system is an algorithm and operate in realtime). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the algorithm taught by Meinart to process the sound synthesis system of Wyse et al. The motivation to do so would have been to increase the speed of the sound synthesis process.

Regarding claim 36, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the algorithm comprised by each sound synthesis model is configured to generate a synthesized sound in dependence on the manipulation, processing and/or combining of noise sources, impulses and/or oscillators. However, in the same field of endeavor, Meinart discloses a sound synthesis system wherein the algorithm comprised by each sound synthesis model is configured to generate a synthesized sound in dependence on the manipulation, processing and/or combining of noise sources, impulses and/or oscillators (Meinart discloses in Page 71; lines 5-20; Page 72; lines 1-15; Page 100; Appendix A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the algorithm taught by Meinart to process the sound synthesis system of Wyse et al. The motivation to do so would have been to increase the usability of the sound synthesis process.

Regarding claim 37, Wyse et al in view of Fay et al disclose the method of synthesizing a user defined synthesized sound effect according to claim 34, but do not expressly wherein the algorithm comprised by each sound synthesis model is configured to generate a synthesized sound in dependence on the manipulation, processing and/or combining of noise sources, impulses and/or oscillators. However, in the same field of endeavor, Meinart discloses a sound synthesis system wherein the algorithm comprised by each sound synthesis model is configured to generate a synthesized sound in dependence on the manipulation, processing and/or combining of noise sources, impulses and/or oscillators (Meinart discloses in Page 71; lines 5-20; Page 72; lines 1-15; Page 100; Appendix A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the algorithm taught by Meinart to process the sound synthesis system of Wyse et al. The motivation to do so would have been to increase the customization tools of the sound synthesis process.

Regarding claim 38, Wyse et al in view of Fay et al disclose the computer program according to claim 35, but do not expressly disclose wherein the algorithm comprised by each sound synthesis model is configured to generate a synthesized sound in dependence on the manipulation, processing and/or combining of noise sources, impulses and/or oscillators. However, in the same field of endeavor, Meinart discloses a sound synthesis system wherein the algorithm comprised by each sound synthesis model is configured to generate a synthesized sound in dependence on the manipulation, processing and/or combining of noise sources, impulses and/or oscillators (Meinart discloses in Page 71; lines 5-20; Page 72; lines 1-15; Page 100; Appendix A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the algorithm taught by Meinart to process the sound synthesis system of Wyse et al. The motivation to do so would have been to increase the portability of the sound synthesis process.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Meinart (NPL, Subsynth A generic audio synthesis framework for real-time applications) and further in view of Hornal et al (US 2007/0112977 A1).
Regarding claim 3, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the user defined inputs are received via the Internet. However, in the same field of endeavor, Hornal et al disclose a sound synthesis system wherein the user defined inputs are received via the Internet (Hornal et al; Para [0005][0017]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the remote sound effect synthesis taught by Hornal for the sound synthesis system of Wyse et al. The motivation to do so would have been to provide a plurality options of sound effects creations to the user.

Claims 5, 7, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Meinart (NPL, Subsynth A generic audio synthesis framework for real-time applications) and further in view of Fournel (US 2012/0263310 A1).
Regarding claim 5, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein each of the sound synthesis models comprises a plugin. However, in the same field of endeavor, Fournel discloses a sound effect system wherein each of the sound synthesis models comprises a plugin (Fournel; Para [0080]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the plugin taught by Founel as audio effect objects for the sound synthesis taught by Wyseet al. The motivation to do so would have been to faithfully reproduce the sound effects.

Regarding claim 7, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein each of the audio effect objects comprises a plugin. However, in the same field of endeavor, Fournel discloses a sound effect system wherein each of the audio effect objects comprises a plugin (Fournel; Para [0080]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the plugin taught by Founel as audio effect objects for the sound synthesis taught by Wyseet al. The motivation to do so would have been to faithfully reproduce the sound effects.

Regarding claim 30, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the sound synthesis system is computer-implemented wherein the sound effect object, audio effect object and scene creation function are all software modules. However, in the same field of endeavor, Fournel discloses a sound effect system wherein the sound synthesis system is computer-implemented wherein the sound effect object, audio effect object and scene creation function are all software modules (Fournel; Para [0080]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the plugin taught by Founel as audio effect objects for the sound synthesis taught by Wyse et al. The motivation to do so would have been to faithfully reproduce the sound effects.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Meinart (NPL, Subsynth A generic audio synthesis framework for real-time applications) and further in view of Fournel (US 2012/0263310 A1) and further in view of O’connell (US 5,331,111).
Regarding claim 10, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the sound synthesis system further comprises a trigger track for defining start times and or end times on the timeline of each sound effect object and/or audio effect object (Wyse et al; Page 49; lines 5-8); wherein a trigger track is provided for one or more synthesis track, auxiliary channel, sound effect, mix bus, sound effect object and audio effect object (Wyse et al; Page 49; lines 5-8); wherein the sound synthesis system further comprises a control track for changing one or more of the control parameters over the timeline (Wyse et al; Page 49; lines 5-8); but do not expressly disclose wherein, for each sound generated by one or more of the sound effect objects, the audio routing function is arranged to determine the order in which a plurality of the audio effect objects process the sound; and/or the audio routing function is arranged to determine the number of sound effect objects that each sound received by the scene creation function is generated in dependence on; wherein a plurality of the audio effect objects are arranged in series with other so that a sound is sequentially processed by each of the audio effect objects; and/or wherein a plurality of the audio effect objects are arranged in parallel with other so that the parallel audio effect objects receive and process the same sound; wherein the audio routing function comprises: one or more synthesis tracks that comprise one or more audio effect objects in series with a sound effect object; and, optionally one or more auxiliary channels, wherein each auxiliary channel is split from synthesis track and comprises one or more audio effect objects; and/or one or more mix busses for combining received sounds from one or more synthesis tracks and/or one or more auxiliary channels; wherein each synthesis track, auxiliary channel and mix bus comprises gain and panning controls; wherein the scene creation function generates the synthesised sound effect in dependence time data for each of the sound effect objects; wherein the sound synthesis system further comprises one or more timelines; wherein the time data for each of the sound effect objects is determined in dependence on the one or more timelines; wherein a timeline is defined for each synthesis track, auxiliary channel and mix bus; wherein the trigger track further comprises a randomiser arranged to cause random, or pseudo-random, variations of a sound;; and wherein a control track is provided for one or more synthesis track, auxiliary channel, sound effect, mix bus, sound effect object and audio effect object. However, in the same field of endeavor, O’Connell discloses a sound synthesis system wherein, for each sound generated by one or more of the sound effect objects, the audio routing function is arranged to determine the order in which a plurality of the audio effect objects process the sound (O’Connell; col 3; lines 5- 20; col 13; lines 40-45); and/or the audio routing function is arranged to determine the number of sound effect objects that each sound received by the scene creation function is generated in dependence on (O’Connell: col 3; lines 5-20; col 13; lines 40-45); wherein a plurality of the audio effect objects are arranged in series with other so that a sound is sequentially processed by each of the audio effect objects; and/or wherein a plurality of the audio effect objects are arranged in parallel with other so that the parallel audio effect objects receive and process the same sound (O’Connell; col 13: lines 40- 45); wherein the audio routing function comprises: one or more synthesis tracks that comprise one or more audio effect objects in series with a sound effect object; and, optionally one or more auxiliary channels, wherein each auxiliary channel is split from synthesis track and comprises one or more audio effect objects; and/or one or more mix busses for combining received sounds from one or more synthesis tracks and/or one or more auxiliary channels (O’Connel; Fig 18); wherein each synthesis track, auxiliary channel and mix bus comprises gain and panning controls (O’Connel; Fig 18-19); wherein the scene creation function generates the synthesised sound effect in dependence time data for each of the sound effect objects (O’Connel; col 39; lines 40- 50) wherein the sound synthesis system further comprises one or more timelines; wherein the time data for each of the sound effect objects is determined in dependence on the one or more timelines (O’Connel; col 39; lines 40-50). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio routing function taught by O’Connell for sound object reproduction in the synthesis system of taught by Wyse. The motivation to do so would have been to enhance the speed of processing of the sound synthesis system. Moreover, in the same field of endeavor, Fournel et al disclose a sound synthesis system wherein the sound synthesis system further comprises one or more timelines (Fournel et al; Para [0096]); wherein the time data for each of the sound effect objects is determined in dependence on the one or more timelines (Fournel et al; Para [0096)); wherein a timeline is defined for each synthesis track, auxiliary channel and mix bus (Fournel et al; Para [0097]); wherein the trigger track further comprises a randomiser arranged to cause random, or pseudo-random, variations of a sound (Fournel et al; Fig 10; selection 4042; Para [0136]); and wherein a control track is provided for one or more synthesis track, auxiliary channel, sound effect, mix bus, sound effect object and audio effect object (Fournel et al; Para [0120]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the randomizer and control track taught by Fournel for sound object reproduction in the synthesis system of taught by Wyse. The motivation to do so would have been to improve the experience of the sound designer.

Claims 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Meinart (NPL, Subsynth A generic audio synthesis framework for real-time applications) and further in view of Baldan et al (NPL, The Sound Design Toolkit).
Regarding claim 29, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the user defined inputs include real-world characteristics of a sound effect and/or semantic descriptors, such as any of density of rain, crackling of fire, wind speed, height, bubble frequency, duration, distance from listener, roughness of ground, warmth, depth, woosh, rumble, ambience, gustiness and sounds like metal/plastic/cardboard. However, in the same field of endeavor, Baldan et al disclose a sound synthesis system wherein the user defined inputs include real-world characteristics of a sound effect and/or semantic descriptors, such as any of density of rain, crackling of fire, wind speed, height, bubble frequency, duration, distance from listener, roughness of ground, warmth, depth, woosh, rumble, ambience, gustiness and sounds like metal/plastic/cardboard (Baldan et al; Fig 1 and Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sound descriptors taught by Baldan as user defined input in the sound synthesis system of taught by Wyse et al. The motivation to do so would have been to enhance the quality of the sound being outputted.

Regarding claim 32, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the number of different classes of sound that can be generated by sound effect objects is 100; wherein classes of sound include nature, animals, weapons, alarms/ringing, impacts and machinery. However, in the same field of endeavor, Baldan et al disclose a sound synthesis system wherein the number of different classes of sound that can be generated by sound effect objects is 100; wherein classes of sound include nature, animals, weapons, alarms/rinqing, impacts and machinery (Baldan et al; Fig 1 and Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sound descriptors taught by Baldan as user defined input in the sound synthesis system of taught by Wyse et al. The motivation to do so would have been to enhance the quality of the sound being outputted. Moreover, the number of classes is a design choice and would have been obvious to one of the ordinary skills in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651